
	
		II
		111th CONGRESS
		1st Session
		S. 2078
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on hand blown glass
		  vases.
	
	
		1.Hand blown glass
			 vases
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Hand blown (but not mechanically pressed) glass vases, valued
						at more than $0.30 but not more than $3 each (provided for in subheading
						7013.99.50)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
